United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 99-1531
                                ___________

In re: L. D. McMullan; Nila Owens   *
McMullan,                           *
                                    *
                Debtors,            *
                                    *
-------------------                 *
                                    * On Appeal from the United States
L. D. McMullan; Nila Owens          * Bankruptcy Appellate Panel
McMullan,                           * for the Eighth Circuit.
                                    *
                Appellants,         * [Not to be Published]
                                    *
        v.                          *
                                    *
National Bank of Commerce; Walter   *
M. Dickinson,                       *
                                    *
                Appellees.          *
                               ___________

                       Submitted: September 2, 1999
                           Filed: September 13, 1999
                               ___________

Before McMILLIAN, RICHARD S. ARNOLD, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       L. D. McMullan and Nila Owens McMullan filed a motion for reconsideration
in their bankruptcy case. The Bankruptcy Court1 denied the motion. The Bankruptcy
Appellate Panel (BAP) dismissed the McMullans’ subsequent appeal as untimely, and
they now appeal that dismissal.

       It is undisputed that the McMullans were required to file their notice of appeal
with the Bankruptcy Court by December 28, 1998. See Fed. R. Bankr. P. 8002(a)
(notice of appeal must be filed within ten days of date of entry of order appealed from).
The Bankruptcy Court received the notice of appeal on December 29 and filed it the
following day. We treat December 29 as the date of filing, but the notice was still
untimely. Although the McMullans argue that they acted in good faith and that the
delay in transmission of the notice of appeal was not within their control (the delay
seems to have been the fault of Federal Express), they did not move for or receive an
enlargement of time within which to file the notice of appeal, see Fed. R. Bankr. P.
8002(c). Because the notice of appeal was not timely, the BAP was without
jurisdiction over the appeal. See Veltman v. Whetzal, 93 F.3d 517, 520-21 (8th Cir.
1996).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Mary Davies Scott, United States Bankruptcy Judge for the
Eastern and Western Districts of Arkansas.
                                           -2-